DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
     The restriction requirement for claims 1-20 has been withdrawn with respect to the applicant’s arguments received on December 30, 2021.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first transmission unit”, “a reception unit” and “a second transmission unit” in claim 1, “a deletion unit” in claim 5, “a generation unit” and “a setting unit” in claim 6, “a changing unit” in claim 7, “a first reception unit” and “a transmission unit”, “a second reception unit” and “an image forming unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“The first transmission unit” in claim 1 is read as the wired communication I/F 17 or the short-distance wireless communication 18 shown in Fig.2, “the reception unit” in claim 1 is read as the wired communication I/F 17 or the short-distance wireless communication 18 shown in Fig.2 and “the second transmission unit” in claim 1 is read as the wired communication I/F 17 or the short-distance wireless communication 18 shown in Fig.2, “the deletion unit” in claim 5 is read as the CPU 11 shown in Fig.2, “the generation unit” in claim 6 is read as the CPU 11 shown in fig.2 and “the setting unit” in claim 6 is read as the CPU 11 shown in fig.2, “the changing unit” in claim 7 is read as the CPU 11 shown in fig.2, “the first reception unit” in claim 9 is read as the wired communication I/F 17 or the short-distance wireless communication 18 shown in Fig.2, “the transmission unit” in claim 9 is read as the wired communication I/F 17 or the short-distance wireless communication 18 shown in Fig.2, “the second reception unit” in claim 9 is read as the wired communication I/F 17 or the short-distance wireless communication 18 shown in Fig.2 and “the image forming unit” in claim 9 is read the item 36 shown in Fig.3 (paragraph 4 in page 10). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-13 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by
Idehara’372 (US 2002/0038372).
     With respect to claim 1, Idehara’372 teaches an image reading apparatus (Fig.1, item 40) comprising: 

     a first transmission unit that transmits identification information identifying the image reading apparatus to a mobile terminal (Fig.6, step S103 and paragraph 126); 
     a reception unit that receives a transfer request for transferring the read image, the transfer request being received from an image forming apparatus receiving the identification information from the mobile terminal (Fig.6, steps S104-S109); and 
     a second transmission unit that transmits the read image stored in the memory to the image forming apparatus, the read image being transmitted after the transfer request is received (Fig.6, steps S110).  
     With respect to claim 2, which further limits claim 1, Idehara’372 teaches the second transmission unit decides whether to transmit the read image to the image forming apparatus depending on whether the reception unit receives the identification information from the image forming apparatus [the connection between the scanner and the printer are being established using the device information associated with the said printer before transmitting the read image to the printer for printing (Fig.6,steps S105-S110)].  
     With respect to claim 3, which further limits claim 2, Idehara’372 teaches wherein if the reception unit receives the - 38 -identification information from the image forming apparatus, the second transmission unit decides to transmit the read image to the image forming apparatus [the connection between the scanner and the printer are being established using the device information associated with the said printer before transmitting the read image to the printer for printing (Fig.6,steps S105-S110)].  
claim 4, which further limits claim 2, Idehara’372 teaches wherein if the reception unit does not receive the identification information from the image forming apparatus, the second transmission unit decides not to transmit the read image to the image forming apparatus [the connection between the scanner and the printer are being established using the device information associated with the said printer before transmitting the read image to the printer for printing (Fig.6,steps S105-S110). Therefore, the scanner is considered not to transmit the image data to the printer when the scanner and the printer has not established connection due to that the scanner does not receive the device information from the printer].  
     With respect to claim 9, Idehara’372 teaches an image forming apparatus [regarding to the printer shown in Fig.6) comprising: 
     a first reception unit that receives identification information identifying an image reading apparatus [regarding to the scanner shown in Fig.6], the identification information being received from a mobile terminal [regarding to the portable terminal] receiving the identification information from the image reading apparatus (Fig.6, steps S101-S104); 
     a transmission unit that transmits, to the image reading apparatus, a transfer request for transferring a read image that is read by the image reading apparatus identified by the identification information and that is stored in the image reading apparatus (Fig.6, steps S105-S109); 
     a second reception unit that receives, from the image reading apparatus, the read image transmitted by the image - 40 -reading apparatus in response to the transfer request (Fig.6, step S110); and 

     With respect to claim 10, which further limits claim 9, Idehara’372 teaches wherein the second reception unit receives the read image from the image reading apparatus depending on whether the read image is decided to be transmitted, the read image being decided in the image reading apparatus depending on whether the transmission unit transmits the identification information to the image reading apparatus [the connection between the scanner and the printer are being established using the device information associated with the said printer before transmitting the read image to the printer for printing (Fig.6,steps S105-S110). The device information is considered being determined if it is being received by the portable terminal first before establishing the connection between the scanner and the printer to enable the printer to receive the image data from the scanner. Therefore, the scanner is considered not to transmit the image data to the printer when the scanner and the printer has not established connection due to that the scanner does not receive the device information from the printer].  
     With respect to claim 11, which further limits claim 10, Idehara’372 teaches wherein if the read image is decided to be transmitted in the image reading apparatus if the transmission unit transmits the identification information to the image reading apparatus, the second reception unit receives the read image from the image reading apparatus [the connection between the scanner and the printer are being established using the device information associated with the said printer before transmitting the read image to the printer for printing (Fig.6,steps S105-S110). Therefore, the device information is 
     With respect to claim 12, which further limits claim 10, Idehara’372 teaches wherein if the read image is decided not to be transmitted in the image reading apparatus if the transmission unit does not transmit the identification information to the image reading apparatus, the second reception unit does not receive the read image from the - 41 -image reading apparatus [the connection between the scanner and the printer are being established using the device information associated with the said printer before transmitting the read image to the printer for printing (Fig.6,steps S105-S110). Therefore, the device information is considered being determined if it is being received by the portable terminal first before establishing the connection between the scanner and the printer to enable the printer to receive the image data from the scanner].  
     With respect to claim 13, Idehara’372 teaches a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: 
     first receiving in which identification information identifying an image reading apparatus is received from the image reading apparatus (Fig.6, step S103); and 
     first transmitting in which the identification information is transmitted to an image forming apparatus as information for identifying the image reading apparatus that stores a read image read by the image reading apparatus, the read image being to be transferred to the image forming apparatus to form an image (Fig.6, steps S104-S110).  
     With respect to claim 20, Idehara’372 teaches an image processing system (Fig.6) comprising: 

     an image forming apparatus [regarding to the printer shown in Fig.6] that forms an image on a medium (Fig.6, step S111), 
     wherein the image reading apparatus stores a read image read from a medium and transmits identification information identifying the image reading apparatus to a mobile terminal (Fig.6, steps S101-S103), 
     wherein the image forming apparatus receives the identification information from the mobile terminal and transmits, to the image reading apparatus, a transfer request for transferring the read image read by and stored - 44 -in the image reading apparatus identified by the identification information (Fig.6, steps S104-S107), 
     wherein the image reading apparatus receives the transfer request from the image forming apparatus and transmits the read image stored in the image reading apparatus to the image forming apparatus, the read image being transmitted after the transfer request is received (Fig.6, steps S108-S109), and 
     wherein the image forming apparatus receives the read image from the image reading apparatus and forms an image on a medium on a basis of the read image (Fig.6, steps S110 and S111).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Idehara’372 (US 2002/0038372), and further in view of Kishi’569 (US 2007/0118569).
     With respect to claim 5, which further limits claim 1, Idehara’372 does not teach a deletion unit that deletes the read image at deletion time predetermined as time to delete the read image stored in the memory.  
     Kishi’569 teaches a deletion unit that deletes the read image at deletion time predetermined as time to delete the read image stored in the memory (paragraph 67)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Idehara’372 according to the teaching of Kishi’569 to set a time period to delete image data stored in the memory because this will allow the memory to be used more effectively.
     With respect to claim 6, which further limits claim 5, Idehara’372 teaches a generation unit that generates the identification information after the image reading part reads the read image [as shown in Fig.6, the document is being read first in step S101 before transmitting the generated device information to the portable terminal in step S103]; and 

     Kishi’569 teaches a setting unit that sets the deletion time on a basis of generation time when the identification information is generated and predetermined elapsed time (paragraph 74).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Idehara’372 according to the teaching of Kishi’569 to set a time period to delete image data stored in the memory because this will allow the memory to be used more effectively.
    With respect to claim 8, which further limits claim 7, Idehara’372 does not wherein if the changing unit changes the deletion time, the first transmission unit transmits, to the mobile terminal, information indicating that the changing unit changes the deletion time.  
     Kishi’569 teaches wherein if the changing unit changes the deletion time, the first transmission unit transmits, information indicating that the changing unit changes the deletion time [the storage period is being extended and then notifying the extension (paragraphs 88 and 103)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Idehara’372 according to the teaching of Kishi’569 to configure to extend the time period for storing the imaged data before deleting it and to transmit a notification to the portable terminal to notify that the stored image data has been extended to another time period before .
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Idehara’372 (US 2002/0038372), Kishi’569 (US 2007/0118569) and further in view of Kuwahara’617 (US 2017/0111617).
     With respect to claim 7, further limits claim 5, the combination of Idehara’372 and Kishi’569 does not teach a changing unit that changes the deletion time in response to a request for changing the deletion time, the request being transmitted from the mobile terminal. 
     Kuwahara’617 teaches a changing unit that changes the deletion time in response to a request for changing the deletion time, the request being transmitted from the mobile terminal (paragraph 45)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Idehara’372 and Kishi’569 according to the teaching of Kuwahara’617 to extend a time period to delete image data stored in the memory because this will allow the memory to be used more effectively.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Idehara’372 (US 2002/0038372) and further in view of Kang’061 (US 2011/0026061).
     With respect to claim 14, which further limits claim 13, Idehara’372 does not teach storing the program causing the computer to execute the process further comprising: 
     Kang’061 teaches storing the program causing the computer to execute the process further comprising: displaying reception information indicating that the identification information is received from the image reading apparatus [regarding to the device information shown in Fig.3A].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Idehara’372 according to the teaching of Kang’061 to display the device information associated with the scanners on the portable terminal because this will allow the desired scanner’s information to be selected to transmit to a printer more effectively.
     With respect to claim 15, which further limits claim 14, the combination of Idehara’372 and Kang’061 does not teach wherein in the displaying, after the identification - 42 -information is transmitted to the image forming apparatus in the first transmitting, the reception information is cancelled. 
     Since Idehara’372 has suggested to transmit the device information associated with a scanner to a portable terminal and then the portable terminal transmit the received device information associated with a scanner to a printer (Fig.6), and Kang’061 teaches displaying a screen associated with a list of MFP’s information and the screen is closed according to the user instruction (Fig.3A), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to close (cancelled) the screen  associated with scanners’ device information after the device information (the identification - 42 –information) associated with a 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Idehara’372 and Kang’061 to close (cancelled) the screen  associated with scanners’ device information after the device information (the identification - 42 –information) associated with a scanner is transmitted to the image forming apparatus (wherein in the displaying, after the identification - 42 -information is transmitted to the image forming apparatus in the first transmitting, the reception information is cancelled) because this will allow the desired scanner’s information to be selected to transmit to a printer more effectively.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Idehara’372 (US 2002/0038372) and further in view of Ogura’220 (US 2011/0317220).
     With respect to claim 16, which further limits claim 13, Idehara’372 does not teach storing the program causing the computer to execute the process further comprising: displaying deletion time predetermined as time to delete the read image stored in the image reading apparatus.  
     Ogura’220 teaches storing the program causing the computer to execute the process further comprising: displaying deletion time predetermined as time to delete the read image stored in the image reading apparatus (Fig.10 and Fig.11).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Idehara’372 .
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Idehara’372 (US 2002/0038372), Ogura’220 (US 2011/0317220) and further in view of Kuwahara’617 (US 2017/0111617).
     With respect to claim 17, further limits claim 16, the combination of Idehara’372 and Ogura’220 does not teach storing the program causing the computer to execute the process further comprising: second transmitting in which an instruction to delete the read image stored in the image reading apparatus at changed deletion time is transmitted in response to an operation for changing the deletion time displayed in the displaying of the deletion time. 
     Kuwahara’617 teaches a changing unit that changes the deletion time in response to a request for changing the deletion time, the request being transmitted from the mobile terminal (paragraph 45)
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Idehara’372 and Kishi’569 according to the teaching of Kuwahara’617 to transmit the extended time period to delete image data stored in the memory to the scanner so that the scanner deletes the image data according to the extended time period (storing the program causing the computer to execute the process further comprising: second transmitting in which an instruction to delete the read image stored in the image reading apparatus at changed deletion time is transmitted in response to an operation for .
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Idehara’372 (US 2002/0038372), Ogura’220 (US 2011/0317220), Kuwahara’617 (US 2017/0111617) and further in view of Kishi’569 (US 2007/0118569).
     With respect to claim 18, which further limits claim 17, the combination Idehara’372, Ogura’220 and Kuwahara’617 does not teach storing the program causing the computer to execute the process further comprising: second receiving in which if the deletion time to delete the read image stored in the image reading apparatus is changed to the changed time, information indicating that - 43 -the read image is to be deleted at the changed deletion time is received from the image reading apparatus.  
     Kishi’569 teaches wherein if the changing unit changes the deletion time, the first transmission unit transmits, information indicating that the changing unit changes the deletion time [the storage period is being extended and then notifying the extension (paragraphs 88 and 103)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Idehara’372, Ogura’220 and Kuwahara’617 according to the teaching of Kishi’569 to configure to extend the time period for storing the imaged data before deleting it and to transmit a notification to the portable terminal to notify that the stored image data has been extended to another time period before deleting it (storing the program causing the computer to execute the process further comprising: second receiving in which if the deletion time to delete the read image stored in the image reading apparatus is changed 
     With respect to claim 19, which further limits claim 17, the combination of Idehara’372, Ogura’220 and Kuwahara’617 does not teach wherein if the deletion time to delete the read image stored in the image reading apparatus is changed to the changed deletion time by transmitting the identification information to the image reading apparatus in the second transmitting, information indicating that the read image is to be deleted at the changed deletion time is received from the image reading apparatus in the second receiving.  
     Kishi’569 teaches wherein if the changing unit changes the deletion time, the first transmission unit transmits, information indicating that the changing unit changes the deletion time [the storage period is being extended and then notifying the extension (paragraphs 88 and 103)].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Idehara’372, Ogura’220 and Kuwahara’617 according to the teaching of Kishi’569 to configure to extend the time period for storing the imaged data before deleting it and to transmit a notification to the portable terminal to notify that the stored image data has been extended to another time period before deleting it (wherein if the deletion time to delete the read image stored in the image reading apparatus is changed to the changed deletion time by transmitting the identification information to the image reading apparatus in the second transmitting, information indicating that the read image is to be 
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
     Nakayama’750 (US 2010/0185750) discloses a reading device, comprising: a reading unit configured to read a document and to generate image data representing the read document; an uploading unit configured to upload the image data read by the reading unit to an server on a network; a storage time limit setting unit configured to set a storage time limit within which the image data is stored on the server; a judgment unit configured to judge whether the storage time limit has expired with respect to the image data uploaded on the server; and a data management unit configured to delete, from the server, the image data for which the judgment unit judges that the storage time limit has expired.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674